Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00687-CR
____________
 
NOLAN DUNTE GRAHAM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris
County, Texas
Trial
Court Cause No. 878,834
 

 
M E M O R A N D U M  O P I N I O N




On November 30, 2001, appellant pled guilty to the offense of
sexual assault of a child.  The trial
court deferred a finding of guilty and placed appellant on community
supervision for eight years.  On January
25, 2002, the State filed a motion to adjudicate guilt alleging appellant had
failed to abide by the terms and conditions of his community supervision.  On April 16, 2002, appellant pled true to the
State=s allegations and the trial court
granted the motion to adjudicate, found appellant guilty, and sentenced
appellant to thirteen years in the Texas Department of Criminal
Justice--Institutional Division and a $1,000.00 fine.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until June 13, 2002.
A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed July 25, 2002.
Panel consists of Justices
Anderson, Fowler, and Edelman. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).